Electronically Filed
                                                       Supreme Court
                                                       SCPR-15-0000921
                                                       28-DEC-2015
                                                       09:27 AM
                           SCPR-15-0000921


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              IN RE CAROL A.Y. KUNISHIMA, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Carol A.Y. Kunishima’s
petition to resign and surrender her license to practice law in
the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Carol A.Y. Kunishima, attorney number 4258,

from the roll of attorneys of the State of Hawai'i, effective

with the filing of this order.

           DATED:   Honolulu, Hawai'i, December 28, 2015.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson